Citation Nr: 0305280	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cancer of the throat 
due to tobacco use/nicotine dependence acquired in service.


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In a decision dated October 9, 1998, the Board denied as not 
well grounded the veteran's claim of entitlement to service 
connection for cancer of the throat due to tobacco use in 
service.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In July 1999, counsel for the veteran and VA filed a 
Joint Motion for Remand.  An Order of the Court dated in July 
1999 granted the motion and vacated the Board's October 1998 
decision.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.

Thereafter, the Board remanded the case in August 2000 for 
additional development and readjudication by the RO pursuant 
to the terms of the Court-adopted Joint Motion for Remand.  
The development ordered by the Board was accomplished, and 
the RO readjudicated the case and furnished the veteran a 
supplemental statement of the case (SSOC) in December 2001.  
The case was returned to the Board.

The Board again remanded this case in December 2002 due to a 
change in representatives.  The veteran's current 
representative, the Oklahoma Department of Veterans Affairs, 
was allowed the opportunity to review the veteran's VA claims 
folder and submit additional evidence or argument in support 
of the claim.  The record reflects that the veteran's 
representative reviewed the file and submitted a VA Form 646 
in February 2003.  The veteran himself submitted a letter 
dated January 15, 2003.  The case has been returned to the 
Board for disposition of the appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for cancer of the throat, claimed as a result of tobacco use 
in service, was received at the RO in July 1993.

2.  The evidence of record indicates that the veteran's 
throat cancer was first present many years after service, and 
there is no medical evidence that demonstrates that it is 
causally related to service, to include due to tobacco use 
and/or nicotine dependence acquired in service.


CONCLUSION OF LAW

Cancer of the throat was not incurred in or aggravated by 
active service, nor may such be service connected on the 
basis that it resulted from nicotine dependence or use of 
tobacco products during service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for throat cancer 
based on tobacco use and or nicotine dependence acquired in 
service.

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter, the Board will analyze the 
veteran's claim and render its decision.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim of entitlement to service 
connection for throat cancer due to tobacco use/nicotine 
dependence in service was filed in July 1993 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

A review of the procedural history of this cases indicates 
that it was adjudicated in the past under the now-obsolete 
well groundedness standard.  The Board's October 1998 
decision denied the veteran's claim on the basis that it was 
not well grounded.

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The December 2001 SSOC applied the current standard in 
adjudicating the veteran's claim. The Board similarly will 
apply the current standard in adjudicating the veteran's 
claim.

Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In a February 1997 letter, the veteran was informed that he 
was required to provide the following information:  (a) a 
detailed history of his tobacco use including the age he 
started and stopped using tobacco products, the type of 
tobacco products used and the frequency of usage during 
service; (b) medical evidence showing that his throat cancer 
condition was the result of his claimed tobacco use during 
service, including date(s) of medical treatment during 
service, the name and exact location of the medical treatment 
facility where treatment was received for the condition, as 
well as information detailing his rank and organization at 
the time of treatment and any other records and statements 
from service medical personnel who treated him for a tobacco 
related condition; (c) statements from persons he knew who 
served with him and who might have personal knowledge of any 
disability he had during his military service; (d) insurance 
or employment examination reports showing a diagnosis for the 
claimed throat cancer condition; (e) medical evidence from 
hospitals, clinics and private physicians who provided 
treatment, especially soon after separation from service, and 
medical evidence showing that he currently had a disability 
related to his throat cancer condition; and (f) medical 
evidence showing the initial treatment and dates of treatment 
for his claimed disability.  The veteran also was advised by 
this letter that he could furnish the medical evidence 
directly or request that VA obtain it for him, and that if he 
wanted VA to request the records, the forms necessary to do 
so were enclosed with the letter.

The record shows that the veteran was informed by a follow-up 
letter in March 1997 that he needed to provide the dates he 
was treated for his throat cancer at the VA Medical Center 
(VAMC) in Oklahoma City, Oklahoma.  This letter was sent to 
him in response to the veteran's Statement in Support of 
Claim, VA Form 21-4138, dated in February 1997, which 
indicated that all of his medical records were located at the 
Oklahoma City VAMC.  The record shows further that the RO 
subsequently obtained the veteran's medical records from this 
VA medical facility in connection with the development and 
adjudication of this appeal.

In addition to the above, the record shows that the RO 
furnished the veteran a letter in August 2000 advising him of 
the additional information deemed relevant to his claim, as 
specifically set forth by the terms of the July 1999 Court-
adopted Joint Motion for Remand and implemented by the 
Board's August 2000 remand.  This letter advised the veteran 
that he needed medical evidence to demonstrate that he was 
treated or diagnosed with nicotine dependence in service, or 
alternatively, that in-service tobacco use, as opposed to 
post service tobacco use, led to or was the proximate cause 
of his throat cancer.  He also was advised that the criteria 
for nicotine dependence could be found in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a copy of which could be obtained from a doctor's office 
or the library.

The veteran was informed as well that if he could not obtain 
any private medical records, he could provide VA 
authorization to obtain them for him by completing the 
appropriate forms, copies of which were enclosed with the 
letter.  Finally, the veteran was informed that VA would 
obtain any treatment records from a VA medical facility 
provided he furnished the date(s) and place(s) of treatment.

Crucially, the veteran also was informed by the December 2001 
SSOC of VA's duty to obtain evidence on his behalf.  
Provisions relating to the VCAA were set forth specifically 
and in detail.  The veteran was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e. names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, as 
have all relevant post-service VA and private medical 
treatment records identified by the veteran as corresponding 
to treatment for his throat cancer disorder.  In addition, as 
noted above, the record shows that the veteran was provided 
notice that medical evidence was needed to demonstrate that 
he was either treated or diagnosed with nicotine dependence 
in service, or alternatively, that in-service tobacco use, as 
opposed to post service tobacco use, led to or was the 
proximate cause of his throat cancer.  However, to date, he 
has not provided medical evidence addressing these issues or 
provided other specific information that would warrant 
further development in response to the RO's development 
letters.

Accordingly, the Board does not believe further development 
to assist the veteran is required.  In particular, the 
veteran has not provided the type of medical evidence or 
other specific information requested of him that is needed to 
support his claim, in particular the names of three 
physicians he claims told him that his throat cancer was 
related to smoking for many years.

Moreover, over the course of his lengthy appeal, the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his claim.  He also was informed of 
his right to a hearing and was presented several options for 
presenting personal testimony; however, he indicated in the 
June 1997 Form 9 that he did not want a hearing before the 
Board.  The Board's most recent remand, in December 2002, was 
to enable the veteran's current representative to provide 
evidence and argument in his behalf.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a disposition 
of the appeal.

Relevant law and regulations

Direct service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

When certain chronic diseases, such as malignant tumors, 
become manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).

With respect to secondary service connection, an analysis 
similar to Hickson applies. There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Tobacco-related claims

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted.  That law added 38 U.S.C. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service.  38 U.S.C. § 1103(b) provides that 
nothing in subsection (a) shall be construed as precluding 
the establishment of service connection for a disability 
which is otherwise shown to  have been incurred or aggravated 
in service, or within the presumptive period as specified 
under law.  See also 38 C.F.R. § 3.300(b) (2002).

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Because the veteran filed 
his claim for service connection throat cancer based on 
tobacco use/nicotine dependence prior to that time, the 
statute does not apply in his case, and prior General Counsel 
opinions permitting service connection based on tobacco use 
during service apply.  Cf. Karnas v. Derwinski, 1 Vet. App. 
308 (1991) [where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply].

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93.

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

The Board notes a May 5, 1997 VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14 from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer to all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

Factual Background

The veteran served on active duty in the United States Army 
from July 1952 to July 1955.  

There is no in-service evidence of complaint, treatment, or 
diagnosis for excessive smoking or nicotine dependence.  
Moreover, there is no in-service evidence showing treatment 
or diagnosis of any cancers, to include cancer of the throat.  
Physical examination findings made during service were 
negative for any abnormalities of the veteran's throat, chest 
and lungs.

At the time of the veteran's induction into military service 
he weighed 156 pounds.  When he left military service three 
years later, he weighed 164 pounds.

Post-service medical evidence indicates that the veteran was 
first treated for complaints of increasing hoarseness and 
difficulty swallowing at the Oklahoma City, Oklahoma VA 
Medical Center on December 3, 1990, some 35 years after he 
separated from service.  Three days later, on December 6th, 
he was diagnosed with a laryngeal mass.  A biopsy revealed 
that the mass was squamous cell carcinoma of the larynx.  
Thereafter, he was admitted for hospitalization in January 
1991 for further treatment and evaluation, to include 
laryngoscopy, total laryngectomy, and bilateral modified neck 
dissections.  His medical history reported at that time was 
significant for the fact that he smoked approximately one to 
two packs of cigarettes per day.  

The veteran filed his claim of entitlement to service 
connection for throat cancer due to in-service tobacco use in 
July 1993.  In support of his claim, he submitted an article 
from the Army Times News that discussed smoking-related 
illnesses and VA's response to claims filed by veterans for 
such illnesses.

The adjudication of the veteran's claim was delayed until 
1997, pending the promulgation of VA regulations governing 
service connection claims based on tobacco use/nicotine 
dependence acquired in service.

In February 1997, at the request of the RO, the veteran 
submitted a statement detailing his account of his tobacco 
use during service.  He indicated that he started smoking in 
1948, four years prior to service, but that he increased his 
usage significantly during service to approximately 21/2 packs 
a day by the time he was discharged.  He stated that he 
continued to smoke at that rate until his cancer of the 
throat was diagnosed years later.  In a Statement in Support 
of Claim dated in March 1997, the veteran stated that he 
"began smoking prior to service, but he increased from 1/2 
pack to 11/2 packs in service until the time of his surgery (in 
January 1991)."

As noted above, the RO denied his claim by rating decision in 
May 1997, and this appeal followed.

In his notice of disagreement filed in June 1997, the veteran 
indicated that his smoking during service was encouraged and 
promoted, and that as a result, he became addicted to 
cigarettes, which continued until his was diagnosed with 
cancer in 1991.  In his substantive appeal filed in June 
1997, the veteran indicated that, "nicotine was an addiction 
and smoking while in service was certainly an aggravating 
factor in the addiction that continued to the onset of 
cancer."

The veteran filed an Affidavit in September 1997, which 
affirmed that prior to service, he smoked on occasion to 
experiment, but that the stress of his duties during service 
caused him to increase his smoking to two packs a day.  He 
further affirmed that the military contributed to his smoking 
because he was given "ten minutes to smoke at least two 
cigarettes" every hour.  Further, he stated in his Affidavit 
that he weighed 195 pounds when he entered service, but six 
months later, he weighed 145 pounds.  He went on to explain 
how the stress of his return to civilian life led to his 
increasing his smoking, initially from three packs a day 
after approximately three months, which he later was able to 
cut back to two packs a day.  The veteran further stated that 
three VA doctors told him that his cancer was caused by 
smoking so many years, and that both the Red Cross and the 
U.S. Army gave him cigarettes.

As alluded to above, additional development of the appellate 
record was undertaken by the RO at the behest of the Board in 
order to comply with the Court-adopted Joint Motion for 
Remand dated in July 1999.  However, no medical evidence or 
other relevant information was obtained as a result of these 
RO development inquiries, to include obtaining any specific 
information from the veteran regarding the names of the 
physicians who he claims told him his cancer was due to 
smoking for many years.

Finally, it is noted that the veteran filed a statement in 
January 2003 in which he again alluded to the statements made 
to him by the three physicians  Again, he did not provide 
their names or any other relevant information which would 
warrant further development at this time, notwithstanding the 
fact that he was on notice of the need to provide more 
specific information for purposes of developing his claim.  
Indeed, the veteran indicated in this statement that he had 
furnished all the information he had available to him.  

Analysis

The veteran has contended his throat cancer is the result of 
tobacco use in service.  He is also contending that the 
claimed disability, throat cancer, is secondary to nicotine 
dependence acquired in service.  The Board will address these 
contentions in turn.

As discussed above, legislation has been enacted which 
effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products.  See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  However, 
since the veteran's claim was filed before the effective date 
of that legislation, June 9, 1998, the Board will disregard 
it.  
See Karnas, supra.

At the outset of its discussion, the Board points out that it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In this case, there is no doubt that the veteran 
has residuals of throat cancer.  Hickson/Wallin element (1) 
has therefore been met.

Throat cancer due to tobacco use in service - direct service 
connection

As noted above, the VA's General Counsel has held that direct 
service connection of disability may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use during active service.  VAOPGCPREC 2-93.

In this case, there is no medical evidence which would serve 
to show that the veteran's throat cancer is related to his 
tobacco use during service, as opposed to before or after 
service.  Id.  The evidence reflects a history of smoking for 
years prior to service, during service, and for many decades 
thereafter.  This history is based on the veteran's self-
reports, which the Board has no reason to doubt.  The Board 
finds credible his accounts of his cigarette smoking over the 
years, which he ended in 1991 following his cancer surgery.  

Neither the veteran's statements regarding his cigarette use 
over the years, nor any other evidence added to the record, 
considered alone or with all the other evidence, establishes 
that smoking during the veteran's three years of active duty 
caused his throat cancer some thirty-five or more years 
later.  Though notified of the requirement for such evidence, 
the veteran has not provided, nor has he identified, any 
medical evidence demonstrating that this smoking during 
service caused his throat cancer.

The veteran has stated that his physicians have told him that 
his throat cancer resulted from long-term cigarette smoking.  
The veteran's account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). 
In any event, however, the question which must be answered is 
whether smoking during service, as opposed to smoking before 
and after service, led to the veteran's throat cancer.  Any 
statements by physicians that "long term" cigarette smoking 
caused the veteran's throat cancer do not answer that 
question and, indeed, appear to be detrimental to his claim.  
The veteran has submitted no pertinent medical evidence in 
support of his claim.  

The veteran's contentions on appeal, without competent 
medical corroboration, are considered to be of insufficient 
probative value to serve as a basis for a grant of service 
connection because it is not claimed or shown that he is 
qualified to render opinions on medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, to the 
extent that the veteran is himself contending that smoking in 
service caused his throat cancer decades later, his 
contentions are entitled to no weight.  The Board 
additionally observes that the veteran's September 1997 
statement that weighed 195 pounds when he entered service, 
but six months later he weighed 145 pounds, ostensibly due to 
tobacco use, is refuted by the objective evidence of record, 
which indicates that he weighed 156 pounds at his July 1952 
pre-induction physical and he weighed 164 pounds, a net 
weight gain, on separation from service.     

The Army Times article the veteran submitted also adds no 
probative value in support of his claim as it provides no 
specific information regarding the veteran's personal smoking 
of tobacco products in service and the onset of his throat 
cancer.  The Court has held that evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
see also Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).

In conclusion, the Board finds that review of the entirety of 
the evidence in this case thus indicates no support for 
service connection on a direct basis for the claimed throat 
cancer disability.  The service medical records are negative 
for any complaint, diagnosis or treatment of throat cancer, 
and the competent medical evidence in the claims file 
indicates the development of this condition many years after 
service and the one year presumptive period after service.  
Moreover, there is no competent medical evidence which 
attributes the veteran's throat cancer to in-service use of 
tobacco products.  Hickson elements (2) and (3), in-service 
incurrence and medical nexus, have accordingly not been met.  
The veteran's direct service connection claim fails on that 
basis.

Nicotine dependence

It appears that the veteran is relying on an argument that, 
although he admittedly smoked before entering service and he 
smoked for decades after he left service, he smoked more on a 
daily basis during service and that his military service was 
therefore responsible for the throat cancer he developed 35 
years later.  It appears that the veteran is thus contending 
that he developed nicotine dependence during service and that 
his throat cancer is secondary to such nicotine dependence.   

For reasons explained below, although element (1) of the 
Wallin analysis, current disability, exists, elements (2) and 
(3), a service-connected disability and a medical nexus, are 
lacking. 

VA General Counsel has found that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97.  The 
Board is bound by the precedent opinions of VA General 
Counsel. See 38 U.S.C.A. § 7104(c).

In the case at hand, there is no diagnosis of nicotine 
dependence of record, either during or after service.  Review 
of the veteran's service medical records shows they include 
no mention of tobacco use or diagnosis of nicotine 
dependence.  Post service, there is no evidence of treatment 
for nicotine dependence.

Moreover, there is no other evidence of current nicotine 
dependence.  Based on the history given by the veteran, he 
last smoked more than 12 years ago and he has neither 
presented nor identified any medical evidence that 
establishes nicotine dependence.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history.  Though 
requested to do so, the veteran has not provided, nor has he 
identified, any medical evidence demonstrating that he has 
nicotine dependence, which, as noted earlier, is an 
identifiable disease entity.  See American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

In summary, review of the record shows that there is no 
medical evidence that the veteran currently has nicotine 
dependence (either active or in remission), nor is there any 
evidence, other than the veteran's inferred assertions, that 
he became nicotine dependent in service.  See Parker v. 
Principi, 15 Vet. App. 407, 411 (2002) [diagnosis and onset 
of nicotine dependence are medical determinations].  To the 
extent that the veteran is contending that he currently has a 
disability, nicotine dependence, which began during service, 
it is now well-established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In the absence of a diagnosis of nicotine dependence, Wallin 
element (2), a service-connected disability, has not been 
met.  Also, element (3), medical nexus, has necessarily not 
been met also.  The Board therefore concludes that service 
connection should be denied for nicotine dependence because 
there is no diagnosis of the disease, much less any medical 
evidence that such claimed disability began in service.  The 
preponderance of the evidence is against the claim, and 
service connection for throat cancer is accordingly denied.




CONTINUED ON NEXT PAGE



ORDER

Service connection for cancer of the throat due to tobacco 
use/nicotine dependence acquired in service is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

